DETAILED ACTION
Claims 1-27 are pending, and claims 1-6, 8, 10-12, and 14-27 are currently under review.
Claims 7, 9, and 13 are withdrawn.
Claim 28 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed 5/24/2022 has been entered.  Claims 1-27 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 3/17/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6, 8, 10-12, and 14-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Utsumi et al. (US 2003/0221752).
Regarding claim 1, Utsumi et al. discloses a cold rolled and annealed dual phase steel sheet [abstract, 0092, 0094]; wherein said steel sheet has a composition as seen in table 1 below [0028-0053].  Utsumi et al. further teaches a tensile strength of 780 to 1270 MPa, and a microstructure of ferrite and martensite with less than 10 percent of bainite [0002, 0055].  The examiner notes that the overlap between the disclosed steel composition, tensile strength, and microstructure of Utsumi et al. relative to that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Utsumi et al. does not expressly teach the claimed ratios of ferrite, martensite, and non-recrystallized ferrite.  However, the examiner submits that overlapping ratios of ferrite, martensite, and non-recrystallized ferrite would have been expected to be present or would have naturally flowed from the disclosure of Utsumi et al. as will be explained further.  See MPEP 2112 & MPEP 2145(II).  Specifically, the instant specification discloses obtaining the claimed microstructure by performing melting and casting on the claimed steel composition, slab reheating at above 1150 degrees C, hot rolling and finish rolling at above 850 degrees C, coiling at 500 to 570 degrees C, cold rolling, annealing at 760 to 830 degrees C for 30 to 300 seconds, and quenching at a rate fast enough to obtain martensite [0050-0067 spec.].  In particular, the microstructure is mainly affected by the aforementioned annealing and quenching parameters [tables3-4 spec.].  The examiner further notes that one of ordinary skill would recognize ferrite formation and transformation to be directly affected by these parameters.
Utsumi et al. discloses an overlapping steel composition as explained above (see previous).  Utsumi et al. further discloses processing said steel by melting and casting, slab heating at 1050 to 1350 degrees C, hot rolling and finish rolling, coiling at less than 600 degrees C, cold rolling, annealing at 780 to 830 degrees C for 30 to 200 seconds, and subsequent quenching at a rate of 30 degrees C per second or higher which achieves martensite [abstract, 0082-0098].  The examiner submits that the overlapping processing parameters of Utsumi et al., especially the annealing and quenching, would have resulted in overlapping microstructures as would have been recognized by one of ordinary skill.  Since Utsumi et al. discloses an overlapping steel composition and overlapping processing parameters, the examiner submits that similar, overlapping amounts of ferrite, martensite, and non-recrystallized ferrite would have been expected or would have naturally flowed from the disclosure of Utsumi et al.  See MPEP 2112 & MPEP 2145(II).  The examiner particularly notes that the annealing and quenching of Utsumi et al. all fall within the disclosed annealing and quenching parameters of the instant specification above.  
The examiner’s above position is further bolstered by the similar mechanical properties disclosed by Utsumi et al. (ie. tensile strength, yield strength, etc.), which are directly affected by obtaining the claimed microstructure as disclosed by [0059, table4 spec.] and recognized by one of ordinary skill [table3].  In other words, since Utsumi et al. discloses overlapping mechanical properties, an overlapping microstructure of ferrite, martensite, and non-recrystallized ferrite would have further been expected or naturally flowed from the disclosure of Utsumi et al.
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Utsumi et al. (wt.%)
C
0.055 – 0.095
0.08 – 0.2
Mn
2 – 2.6
0 – 3
Si
0.005 – 0.35
0 – 0.5
S
0 – 0.005
0 – 0.02
P
0 – 0.05
0 – 0.02
Al
0.1 – 0.3
0.001 – 0.15
Mo
0.05 – 0.25
0.05 – 1.5
Cr
0.2 – 0.5
0.05 – 1.5
Cr+2Mo
0 – 0.6
0.1 – 3
Ni
0 – 0.1
0
Nb
0.01 – 0.04
0 – 0.02
Ti
0.01 – 0.05
0 – 0.02
B
0.0005 – 0.0025
0 – 0.01
N
0.002 – 0.007
0 – 0.01
Fe & Impurities
Balance
Balance


Regarding claims 2-5 and 23-25, Utsumi et al. discloses the steel of claim 1 (see previous).  The examiner notes that the aforementioned composition of Utsumi et al. further overlaps with the instantly claimed ranges.  See MPEP 2144.05(I).
Regarding claims 6, 8, and 18-19, Utsumi et al. discloses the steel of claim 1 (see previous).  As stated previously, although Utsumi et al. does not expressly teach the further claimed microstructure amounts, these features would have been expected to be present or would have naturally flowed from the disclosure of Utsumi et al. as explained above.  See MPEP 2112 & MPEP 2145(II).
Regarding claim 10, Utsumi et al. discloses the steel of claim 1 (see previous).  Utsumi et al. further discloses inventive examples wherein resulting yield ratios includes values of approximately 0.64 among others [table3].  Although the specific exemplary compositions are not currently relied upon, the examiner submits that this showing of data indicates that an overlapping yield ratio range is reasonably envisioned by Utsumi et al. as would have been recognized by one of ordinary skill.  Alternatively, although Utsumi et al. does not expressly a yield ratio as claimed, an overlapping yield ratio would have been expected to be present or would have naturally flowed from the disclosure of Utsumi et al. in view of the overlapping steel composition and processing parameters as explained above.  See MPEP 2112 & MPEP 2145(II).
Regarding claims 11-12, Utsumi et al. discloses the steel of claim 1 (see previous).  Utsumi et al. further teaches galvannealing the steel sheet [0083].  The examiner notes that the recitation of “wherein the sheet is continuously galvanized…” is a product-by-process limitation which, upon further consideration, merely imparts a structure of a galvanized surface.  See MPEP 2113.  Thus, the examiner reasonably considers the galvanized steel of Utsumi et al. to meet the instantly claimed limitation.
Regarding claims 14-15, Utsumi et al. discloses the steel of claim 1 (see previous).  The examiner notes that the aforementioned steel composition of Utsumi et al. further overlaps with the instant claims.  See MPEP 2144.05(I).  Regarding the recitation of “consisting of…”, the examiner notes that the further inclusions of Ca and V are not essential to the basic steel of Utsumi et al. and are thus not required as would have been recognized by one of ordinary skill, which meets the close-ended scope of “consisting of…” [0048].  
Regarding claim 16, Utsumi et al. discloses the steel of claim 1 (see previous).  The examiner notes that the aforementioned tensile strength range of Utsumi et al. further overlaps with the claimed tensile strength range.  See MPEP 2144.05(I).  Utsumi et al. further discloses inventive examples having elongation values of 11 to 15 percent, among others [table3].  Although the specific exemplary compositions are not currently relied upon, the examiner submits that this showing of data indicates that an overlapping elongation range is reasonably envisioned by Utsumi et al. as would have been recognized by one of ordinary skill.  Alternatively, although Utsumi et al. does not expressly an elongation value as claimed, an overlapping elongation would have been expected to be present or would have naturally flowed from the disclosure of Utsumi et al. in view of the overlapping steel composition and processing parameters as explained above.  See MPEP 2112 & MPEP 2145(II).
Regarding claim 17, Utsumi et al. discloses the steel of claim 16 (see previous).  As stated previously, although Utsumi et al. does not expressly teach the further claimed martensite amount, overlapping martensite amounts would have been expected to be present or would have naturally flowed from the disclosure of Utsumi et al. in view of the overlapping steel composition and processing conditions of Utsumi et al. as explained above.  See MPEP 2112 & MPEP 2145(II).
Regarding claims 20-22, Utsumi et al. discloses the steel of claim 1 (see previous).  The examiner notes that instant claims are product-by-process claims which, upon further consideration, merely impart a microstructure as previously claimed [0058-0063, tables3-4 spec.].  See MPEP 2113.  Since an overlapping microstructure would have been expected or naturally flowed from the disclosure of Utsumi et al. as explained above, the examiner reasonably considers the steel of Utsumi et al. to meet the instantly claimed limitations absent concrete evidence to the contrary.  Nonetheless, Utsumi et al. further teaches annealing at 780 to 830 degrees C for 30 to 200 seconds, heating at a rate of 2 to 5 degrees C per second, and cooling at a rate of either: 1) 30 degrees C per second or 2) initially at 10 to 50 degrees C per second followed by 20 to 50 degrees C per second [0096-0099].  The examiner notes that the aforementioned parameters overlap with the instantly claimed parameters.  See MPEP 2144.05(I).
Regarding claims 26-27, Utsumi et al. discloses the steel of claims 1 and 25 (see previous).  The examiner notes that the disclosed C amount of Utsumi et al. is substantially close to the claimed C amounts such that prima facie obviousness still exists.  See MPEP 2144.05(I).  Specifically, it is not apparent to the examiner as to how a mere difference of 0.004 weight percent C would have any patentably distinct or significant effects on the claimed steel relative to that as disclosed by Utsumi et al.  Furthermore, both the instant specification and Utsumi et al. teach controlling C to control the microstructure and mechanical properties, wherein similar mechanical properties are expressly achieved by both the instant specification and Utsumi et al. as explained above [0032 spec. & 0030, respectively].  Thus, the examiner submits that the disclosed C amount of Utsumi et al. is substantially close to the claimed C amount such that prima facie obviousness exists because similar properties (ie. mechanical properties) are present.  See MPEP 2144.05(I).

Response to Arguments
The previous rejections over Takagi et al. have been withdrawn in view of applicants’ remarks.
Applicant's arguments, filed 5/24/2022, regarding the rejections over Utsumi et al. have been fully considered but they are not persuasive.
Applicant first argues that the steels of Utsumi et al. requires higher C amounts to achieve the claimed tensile strength properties.   The examiner cannot concur.  Firstly, contrary to applicants’ remarks, the previous rejections never alleged that the claimed tensile strengths would be “expected” from the steel of Utsumi et al.  Rather, Utsumi et al. explicitly teaches an overlapping C amount and an overlapping tensile strength range, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Secondly, it is noted that preferred embodiments (ie. preferred amounts of C) do not teach away from the broader disclosure of the prior art.  See MPEP 2123.  Thus, the examiner cannot concur with applicants’ unreasonably narrow interpretation that Utsumi et al. requires only high C amounts when Utsumi et al. broadly teaches an overlapping C range of 0.08 to 0.2 weight percent and overlapping tensile strengths of up to 1270 MPa above.
Applicant further relies upon specific examples of Utsumi et al. to support the above allegation.  The examiner cannot concur.  Again, it is noted that specific examples and embodiments do not constitute a teaching away from the broader disclosure of the prior art.  See MPEP 2123.  If applicant is of the position that the data of Utsumi et al. demonstrates a trend that high C amounts are required to achieve high TS values, the examiner further cannot concur.  It is noted that other examples of Utsumi et al. having higher C contents (ie. example 3: 0.16 weight percent C) demonstrate lower tensile strength values of 831 MPa [tables1-3].  Thus, the examiner cannot concur with applicants’ remarks that higher C amounts are required for higher TS values.  The examiner further notes that steel A of Utsumi et al. as relied upon by applicant does not meet the claimed Al or Cr ranges, for example, such that the low TS value of steel A cannot be solely contributed to the C amount, contrary to applicants’ remarks.
Applicant then argues that the claimed microstructure is achieved with much lower cooling rates relative to the cooling rates of Utsumi et al.  It is not entirely clear to the examiner as to what point applicant is trying to make.  If applicant is arguing that the method of Utsumi et al. is different than the method of the instant application, the examiner notes that the instant claims are directed to a product, not a process.  See MPEP 2113.  If applicant is arguing that the cooling rate of Utsumi et al. would not achieve the claimed microstructure, the examiner cannot concur.  As expressly stated in the instant specification, the cooling rate after annealing is merely limited to be high enough to form martensite, for example greater than 15 degrees per second [0062, 0065 spec.].  There is no indication that an upper limit of cooling speeds is required to achieve the claimed microstructure, which would have been recognized by one of ordinary skill in the art of metallurgy (ie. martensite formation requires a lower limit of cooling, but no upper limit is required in the scope of the instant application).  Thus, the examiner cannot consider the high cooling rates of Utsumi et al. to achieve a different microstructure relative to that as claimed absent concrete evidence to the contrary, which has not been provided.  
Regarding the above point, the examiner further notes that the data provided by applicant in [tables1-4 spec.] merely demonstrate that the claimed microstructure is affected by meeting a lower cooling rate limit and annealing temperature, both of which are met by Utsumi et al.  Thus, the examiner further cannot concur with the above point in view of applicants’ own data.
Applicant then argues that Utsumi et al. does not meet the claimed C amounts of claims 26-27 and merely states that Utsumi et al. teaches the C “has to be added by 0.08% or more…”  In response, the examiner notes that the previous rejection clearly stated that the C amount of Utsumi et al. is considered to be substantially close such that prima facie evidence of obviousness still exists for the reasons described above.  See MPEP 2144.05(I).  If applicant is of the position that Utsumi et al. teaches away from the claimed C amount, the examiner cannot concur.  It is noted that Utsumi et al. expressly teaches controlling the C amount to balance strength vs. cracking resistance and weldability [0030].  In other words, although Utsumi et al. does indeed show a preference for C amounts above 0.08 percent, at the same time Utsumi et al. also provides motivation to one of ordinary skill to explore C amounts near and below 0.08 percent such that cracking resistance and weldability can be further improved as would have been recognized by one of ordinary skill.  See MPEP 2144.05(III).  Absent further reasoning to the contrary, the examiner cannot consider the passages relied upon by applicant to constitute a clear teaching away in Utsumi et al., especially in the absence of any actual comparative examples with C less than 0.08 weight percent.

Conclusion
No claims allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734